 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDHydro-Dredge Accessory Co.andDistrict No. 9, In-ternationalAssociation ofMachinists and Aero-space Workers,AFL-CIO. Case 14-CA-7693November27, 1974DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn April 30,1974, Administrative Law Judge IrvingM. Herman issued the attached Decision in thisproceeding.'Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to' a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge and to adopthis recommended Order, except as modified herein.The Administrative Law Judge found that a series ofacts by the Respondent constituted unfair labor prac-tices under Section 8(a)(1), (2), and (3) of the Act.Those acts were the November 193 grant of raises totwo employees who had participated in that day's'walk-out, the November 19 and 20 discharge of six em-ployees' who had participated in the walkout, theNovember 27 interrogation of two of the most pro-union employees about their attempts to bring in theUnion, the November 27 offer to help employeesform an independent employees'association,and theNovember 27 threat to move the roll-building opera-tion out of town if the Union came in, all of whichactswere found independently to violate Section8(a)(); the November 28 discharge of all employees,IHydro-Dredge Employee Association appeared at the hearing as a Partyin Interest2The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings3All dates mentioned herein refer to 1973 unless specified otherwise4 In his "Conclusionsof Law,"the Administrative Law Judge also desig-nated the November 19 discharge of John Becker as an unfair labor practiceWe assume thatthisdesignation represented an inadvertent error, and wehereby correct that error, in light of the Administrative Law Judge's earlierfinding,in sec l,a,(1) of his "Analysis,"that Becker's discharge"was theresult of misconduct on his part unrelated to the walkout " That finding wasnot excepted toIn his "Conclusions of Law," the Administrative Law Judge omitted todesignate the November 20 discharge of Ray Ripplinger as an unfair laborpracticeWe assume that this omission represented an inadvertent error,and we hereby correct that error, in light of the Administrative Law Judge'searlier finding,in sec l,a,(1) of his "Analysis,"that Ripplinger was "unlaw-fully discharged on the 20th "which was found to violate Section 8(a)(3); and theNovember 29 or 30 drafting of a contract with theemployees' association, the November 29 or 30 desig-nation of employee signatories for a contract in finalform with the association, and the November 29 or30 signing of such a contract, all of which werefound to violate Section 8(a)(2) of the Act.Given this series of extensive and serious unfair prac-tices, the Administrative Law Judge concluded that theRespondent's failure to grant the Union's November 27request for recognition constituted an unlawful refusalto bargain under Section 8(a)(5), and, on the basis of hisfinding that a fair election could not be held, recom-mended issuance of aGissel-typebargaining order. TheAdministrative Law Judge further concluded that,since the Respondent had a duty to bargain with theUnion on and after November 27, its subsequent recog-nition of the employees' association-as well as its uni-lateral decisions to stop hiring part-time employees, toimpose a formal disciplinary system on its employees,and to stop paying money toward the purchase of itsemployees' safety shoes-constituted additional viola-tions of Section 8(a)(5).We agree that Respondent's conduct, outlinedabove, constituted unfair labor practices under Section8(a)(1), (2), and (3) of the ActsWe also agree thatissuance of a bargaining order is warranted to remedythose unfair labor practices, which we find to be egre-gious in nature, including as they did,inter alia,coer-cive interrogation, a threat to remove work from theplant, illegal raises, unlawful assistance to an employeecommittee,' and the discriminatory dismissal of thewhole work force. However, in keeping with our ra-tionale inSteel-Fab, Inc.,212 NLRB 363 (1974), wedeem it unnecessary to base our bargaining order onany violation of Section 8(a)(5).' The real purpose ofour bargaining order is to remedy 8(a)(1), (2), and (3)violations so serious that the invocation of other avail-able remedies will nevertheless not permit a fair elec-tion to be held, thus requiring us to enter a bargain-ing order as the only available means of implement-ing employee free choice and effectuating the pur-poses of the Act. We are of the view that the animusof the Respondent was so forcefully conveyed to theemployees by its acts and conduct here that only a3The November 19 statement to each employee,that if he was unhappywith the situation he couldquit,was not alleged in the complaint as an unfairlabor practice The Administrative Law Judge's finding that the November29 or 30 conduct concerning the employees'association contract did notamount to 8(a)(2) domination was not excepted to6Our adoption of the recommended Order insofar as it requires thatRespondent cease giving effect to the contract with the Association is notto be construed as requiring that Respondent rescind any benefits grantedto the employees pursuant thereto7Member Fanning, in accordance with his dissent inSteel-Fab, supra,would affirm the findings,conclusions,and recommendedOrder of theAdministrative Law Judge with respect to the 8(a)(5) violations.He joinshis colleagues in all other aspects of this case.215 NLRB No. 5 HYDRO-DREDGE ACCESSORY CO139bargainingorder can effectively restore the statusquo which would have prevailed if the employeeshad not been so egregiously coerced. We thereforeenter abargainingorder as a remedy, but, as inSteel-Fab, supra,find it unnecessary to premisethat order upon a finding of an 8(a)(5) violation.Since, accordingly, we do not find that the Respond-ent had a duty to bargain with the Union as of Novem-ber 27, we cannot find that its subsequent recognitionof the employees' association constituted a violation ofSection 8(a)(5); but we can and do find that Respon-dent's recognition of the employees' association con-stituted a violation of Section 8(a)(2).Our declination to make an 8(a)(5) finding also re-quires us to decline to find that the Respondent's subse-quent unilateral decisions to stop hiring part-time em-ployees, to impose a formal disciplinary system on itsemployees, and to stop paying money toward the pur-chase of its employees' safety shoes constituted viola-tions of Section 8(a)(5).We would not be precludedfrom considering whether such acts were designed toand did improperly interfere with employee rights inviolation of Section 8(a)(1), had the General Counsel soalleged.Although the hearing did elicit some testimony con-cerning the timing, impact, and motivation of the uni-lateral decisions, that testimony was elicited only in thecontext of 8(a)(5) and derivative 8(a)(1) allegations,and therefore could well differ from the testimonywhich might have been elicited in the conceptually dif-ferent context of independent 8(a)(1) allegations. Sincethe General Counsel chose not to proceed on this the-ory, for us now to find that the unilateral decisionsconstituted independent 8(a)(1) violations would be tocondemn, as unlawful, conduct which the Respondentat the hearing was led to believe only violated the Actbecause it was in derogation of the Union's allegedbargaining rights as the alleged exclusive collective-bargaining representative of the employees. This wedecline to do on the ground that it would constitute adenial of due process to the Respondent. A remand ofthese 8(a)(1) issues might normally, therefore, be ap-propriate, but in view of the full and complete remedywe are ordering herein, including a bargaining order,we have concluded that such a remand would be un-necessary and improvident in this proceeding.'The final issue before us is Respondent's contentionthat its November 28 invitation to the discharged em-8We do not mean to suggest, however, that the Respondent's claimedpolicy of not hiring part-time employees should be deemed any defense toits duty to reinstate part-time employees Dennis Nagel and Michael YarberInasmuch as part-time employees Michael Neff and Michael Sanders, whodid not participate in the November 19 walkout, were reemployed pursuantto their request, at dates subsequent to Respondent's alleged change inpolicy, Respondent cannot be heard to assert such a policy as a defense tothe reinstatement of employees Nagel and Yarber, who did participate in thesaid walkoutployees to reapply for work tolled its backpay liabilityto those employees who failed to reapply. Respondentargues that, notwithstanding the Board's consistentlyapplied principle that a reinstatement offer must bebothunconditional9andanofferoffullreinstatement, 10backpay should be tolled here be-cause the employees did not avail themselves of workwhich might have been available had they seen fit torespond to the invitation to reapply for work, despitethe failure of the "invitation" to comply with theBoard's standards for valid reinstatement offers.Wereject this contention.Respondent had wrongfully terminated its em-ployees. Its legal duty, in order to remedy this wrong,was to reinstate them to their former positions. For usto hold that some lesser invitation gave rise to a dutyon the part of the employees to respond favorably to itwould jeopardize the effectiveness of our remedies andinvite deliberate violation of the law. Employers are notfree to discharge employees for union activity and then"invite" them to come back, hat in hand, and seekfavorable consideration as possible employees if theemployer chooses to reemploy them. Even thoughsome employees may respond to such an invitation andbe hired, as some did and were here, no employee hasany legal obligation to respond to such an invitation,and none should be required thus to subject themselvesto the employer's discretionary judgment as to theircontinued fitness for continued employment. All dis-criminatees have an absolute legal right to restorationto their former status and pay" -a right which wewill not permit to be diluted by the imposition of condi-tions such as filing an application for employment orsubmitting to other screening processes designed to ap-ply to new job applicants. For us to toll backpay whensuch an impliedly conditional offer or invitation ismade would be to permit offending law violators toexculpate themselves from financial liability by impos-ing unjustified conditions upon the victims of unlawfuldiscrimination-a policy which clearly would not ef-fectuate the policies which we are called upon to ad-minister.We therefore adopt that part of the AdministrativeLaw Judge's recommended Order awarding backpay,in appropriate amounts to be determined in the compli-9Controlled Alloy, Inc and Harlin Precision SheetMetal Fabrication Co,Inc.,208 NLRB 882 (1974).10Rushton& Mercier Woodworking Co, Inc, and Rand & Co, Inc,203NLRB 123 (1973)11 It was to avoid the risk ofconsentingto return to inferior jobs that theemployees who failed to respond to the November 28 invitation made theirdecision, on the advice of the Union's businessrepresentative, not to re-spondOf thesevenfull-time employees who failed to respond to theNovember 28 invitation, six returned to the plantimmediately after learningfrom Anthony Kreher on January 22, 1974, that they could get completereinstatement 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDance stage of this proceeding,to employees dischargedby theRespondent on November 28.AMENDED CONCLUSIONS OF LAWBased on our above findings, we adopt the Adminis-trative Law Judge's Conclusions of Law as our own,with the following exceptions:1. In paragraph 4, delete "John Becker" and substi-tute in lieu thereof "Ray Ripplinger."2.Delete paragraph 7 in its entirety, and renumberparagraphs 8 and 9 accordingly.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified herein, andhereby orders that the Respondent, Hydro-DredgeAccessory Co., Smithton,Illinois, its officers,agents,successors, and assigns, shall take the action set forthin the said recommended Order, as modified below:1.Delete paragraphs 1(h) and (i) of the Administra-tive Law Judge's recommended Order, and redesignateparagraph 1(j) accordingly.2. Substitute the following for paragraph 2(c) of theAdministrative Law "Judge's recommended Order:"(c) Upon request, bargain collectively and in goodfaith with District No. 9, International Association ofMachinists and Aerospace Workers, AFL-CIO (here-inafter called the Union), as the exclusive collective-bargaining representative of the employees in a unit ofallfull-time and regular part-time production andmaintenance employees and truck drivers at the Re-spondent's Smithton, Illinois, plant, excluding officeclerical employees, professional employees, guards,foremen, and supervisors as defined in the Act, respect-ing rates of pay, wages, hours, or other terms and con-ditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.3. Substitute the attached notice for that of the Ad-ministrative Law Judge.MEMBERFANNING, concurring and dissenting in part:I agree with the majority that Respondent violatedSection 8(a)(1), (2), and (3) of the Act by engaging incoercive interrogation, threats, illegal raises,unlawfulassistanceto an employee committee, and the whole-sale dismissalof its entire work force to thwart unionorganization.I dissent from the majority's reversal of the Adminis-trative Law Judge's finding that the Respondent fur-ther violated Section 8(a)(5) and(1) of the Act byrefusingto recognizeand bargainwith the majorityrepresentatives of its employees.N.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575 (1969), cited in affir-mance of that principle inN. L.N.L.R.B. v. Savair Man ufac-turing Co.,414 U.S. 270, 280-281 (1973). I dissent fromthe majority's refusal to base its bargaining order on allof Respondent's unfair labor practices, including itsoriginal and subsequent violations of Section 8(a)(5)and (1) of the Act. I dissent from the majority's refusalto find that Respondent violated these sections of theAct by unilaterally instituting a formal disciplinary sys-tem, discontinuance of payments for safety shoes, andmodification of its policy of employing part-timers. Idissent from the majority's conclusion that such con-duct, alleged in the complaint as conduct in violationof Section 8(a)(1) as well as Section 8(a)(5) and litigatedon that basis, is not unlawful because the GeneralCounsel did not allege that it was independently viola-tive of Section 8(a)(1). I dissent from the majority'sreversal of the Administrative Law Judge's finding thatRespondent's conduct with respect to the Associationwas also a breach of its statutory obligation to bargainexclusively with the Union selected by a majority of itsemployees.Although the majority's reasoning is not entirelyclear, I have tried to synthesize its logic as follows:Step 1. A bargaining order is necessary toremedy Respondent's violations of Section 8(a)(1),(2), and (3).Step 2. It is unnecessary to base that order onany violation by Respondent of Section 8(a)(5).Step 3. Accordingly, Respondent had no duty tobargain with the Union on November 27, whenthe latter admittedly achieved majority status.Step4.Therefore,Respondent'sunlawfulrecognition of the Association was not in deroga-tion of its bargaining obligation to the Union.Step 5. Therefore, the majority finds itself pre-cluded by the above reasoning from finding thatsubsequent unilateral decisions otherwise violativeof Section 8(a)(5) were, in law, violative of thatsection.The aboverationaletracks the majority's decision inSteel-Fab,212 NLRB 363 (1974), from which MemberJenkins and I dissented. As in that case, the majorityinsists againstall logic that it is not "necessary" to basea bargaining order on Respondent's violation of Section8(a)(5) or, indeed, to find that such a violation oc-curred. Having abdicated its statutory authority to finda violation of this section of the Act, the majority thensolemnly asserts that it is precluded from finding orremedying subsequentunilateralconduct of the Re-spondent, which the Administrative Law Judge foundto be violative of Section8(a)(1) as well asSection HYDRO-DREDGE ACCESSORY CO.8(a)(5). From this the majority derives the additionalincongruousreasoning:Step 6. No independent violation of Section8(a)(1) can be found with respect to unlawful con-duct occurring after November 27 because theGeneral Counsel coupled such conduct with Re-spondent's violation of Section8(a)(5).Step 7. It would be "unfair" to Respondent tofind such unilateral conduct unlawful because theGeneral Counsel proceeded on the wrong theory,leading Respondent to believe that the illegality ofits conduct was only in relation to its obligation tobargain,which the majority refuses to find.Step 8. In these circumstahces it would be adenial of "due process" to find such conduct viola-tive of Section8(a)(1).Step 9. Finally, although the matter might becured by a remand, that procedureis, again, "un-necessary" and even "improvident."Itwould seem to me fairly obvious from the abovethat the only "unfairness" in this case is the refusal ofthe majority to recognize what the Supreme Court hasclearly stated in theGisselandSavaircases,supra,thatan employer does violate Section 8(a)(5) when herefuses to recognize the majority representative of hisemployees and, instead,engages inserious unfair laborpractices making a fair election improbable. That viola-tion clearly warrants the remedy of a bargaining order.It is no answer to say that such an order is not "neces-sary" because the Board may be issuing a prospectivebargaining order to remedy violations other than Sec-tion 8(a)(5). The facts in this case illustrate the fallacyof such reasoning. Clearly, Respondent'sunilateralconduct after November 27 was violative of Section8(a)(5) and should be remedied on that ground. Evenassumingthe validity of the majority'sSteel-Fabposi-tion, Respondent's retaliationagainst itsemployees fortheir union activity by discontinuing hiring part-timers,instituting a formal disciplinary system, and discon-tinuing itspractice of helping to pay for employees'safety shoes was obviously violative of Section8(a)(1).Contrary to the majority, a respondent is not excusedfrom its legal responsibility or deprived of due processmerely because the General Counsel relies on one sec-tion of the Act rather than another. The Respondentwas on notice at all times with respect to these unfairlabor practices. The General Counsel adduced substan-tial and unrefuted evidence with respect to the timing,the impact, and the Respondent's motivation in theabove unilateral actions. Such evidence warrants a find-ing that Respondent violated Section 8(a)(1) apart fromits violation of Section 8(a)(5).The majority, however, concludes that these viola-tions must be dismissed because its decision provides a141"full and complete remedy. . .including a bargainingorder." Obviously, the majority's remedy does not re-quire the Respondent to undo the effects of its unilat-eral and discriminatory conduct. Nor does the majori-ty's bargaining order require Respondent to bargainabout the imposition of such onerous conditions ofemployment. If themajority is taking the position thatits remedy is otherwise so complete and its order tobargain so effective that the above violations of Section8(a)(1) need not be found or remedied,Imust disagree.In my opinion, the above serious violations of the Act,alleged as such by the General Counsel, warrant fulland complete consideration by the Board. This is nota case where some 8(a)(l) conduct is merely cumulativeof other 8(a)(1) or (3) violations to be remedied by theBoard's general order. These unfair labor practicesshould be clearly labeled as such and the Board shouldprovide a remedy geared specifically to such violations.Any other course, in my view, does not effectuate thepolicies of the Act or inhibit this and other respondentsfrom engaging in conduct in violation of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer full reinstatement to their formerjobs or, if their jobs no longer exist, to substan-tially equivalent jobs, without prejudice to theirseniority or other rights and privileges, to all ouremployees discharged on November 28, 1973, andnot yet fully reinstated, and make all our em-ployees whole for any loss of pay suffered by rea-son of their discharge.WE WILL bargain collectively and in good faithwith District No. 9, International Association ofMachinists and Aerospace Workers, AFL-CIO(herein called IAM), as the exclusive representa-tive of our employees in the bargaining unit de-scribed below, and, if an understanding is reached,sign a contract containing such understanding.The bargaining unit is:All full time and regular part time productionand maintenance employees and truck driversemployed at Respondent's Smithton, Illinois,facility, excluding all office clerical employees,professional employees, guards and supervisorsas defined in the Act.WE WILL withdraw and withholdall recognitionfrom Hydro-Dredge Employees Association ascollective-bargaining representative of any of our 142DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees until we have fully complied with theNationalLaborRelations Board's Order requiringus to bargainwithIAM and unless and until theAssociation has been certified as such representa-tive by the Board.WE WILL NOTcoercively question any of our em-ployees about their union activities,views,or sym-pathies.WE WILL NOTthreaten any of our employees withremoval of work to avoid unionization.WE WILL NOTencourage any of our employees toform a labor organization.WE WILL NOTgrant wage increases to any of ouremployees as a reward for refraining from con-certed activity protected by the National LaborRelations Act.WE WILL NOTdischarge or otherwise discriminateagainst any of our employees for engaging in unionor other protected concerted activity.WE WILL NOTinterfere with the administration ofHydro-Dredge Employee Association or anyother labor organization,or contributefinancial orother support to it.WE WILL NOTgive effect to any contract with Hy-dro-Dredge Employee Association.WE WILL NOTin any other manner interfere withthe rights of our employees to engage in organiza-tional activity or collective bargaining or to refrainfrom such activities,except to the extent that suchrightsmay be lawfully affected by an agreementrequiring membership in a labor organization as acondition of employment,as authorized in Section8(a)(3) of the Act.HYDRO-DREDGEACCESSORY COrefusing to reinstate its employees; and refusing to bargainwith the Charging Union.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of the General Counsel and Respondent, I make thefollowing:FINDINGS AND CONCLUSIONSIRESPONDENTS BUSINESSThe complaintalleges,the answer admits,and Ifind thatRespondent is an Illinois corporation with a place of businessat Smithton, Illinois, where it is engaged in the manufactureand sale of rubber products; that during calendar 1973, arepresentativeperiod,Respondentmanufacturedandshipped from its Smithton plant directly to customers outsideIllinoisproducts valued in excess of $50,000; and that Re-spondentisanemployer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges, the answer admits,and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.The evidence discloses that the Associationis anorganiza-tion or employee representation committee in which em-ployees participate and which exists for the purpose, at leastin part, of dealing with Respondent concerning grievances,labor disputes,wages,rates of pay, hours of employment, orconditions of work, and hence is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Facts'1.BackgroundDECISIONSTATEMENT OF THE CASEIRVING M. HERMAN, Administrative Law Judge: This casewas tried before me on March 7 and 8, 1974, at St. Louis,Missouri. The charge was filed by District No. 9, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO (herein called the Union), on November 29, 1973,and amended December 10, 1973, and January 7, 1974,'with service effected upon Respondent by registered mail onor about thesamerespective dates. The primaryissues arewhether Respondent violated Section 8(a)(1), (2), (3), and (5)of the National Labor Relations Act, as amended (29 U.S.C.,Sec. 151et seq.),herein called the Act, by interrogating itsemployees about their union activity, threatening them andgranting them benefits in connection therewith; dominating,assisting, or contributing to the support of a labor organiza-tion calledHydro-Dredge Employee Association (hereincalled the Association);' discriminatorily discharging andIAll references below to November relate to 1973, refere *1 -s to Januaryare to 1974Respondent,whose principal office is in Chicago,has op-erated its plant in Smithton since 1959. Smithton's popula-tion numbers about 1,000. The first manager of the plantwas one Arnold Brueggeman who occupied that positionfrom the outset until November14, 1973. " [D]uring thecourse of 1973," Respondent's President Brown testified,the Company was "receiving excessive rejections"becauseof the poor quality of its product due to defective workman-ship.This culminated in October in a complaint from amajor customer,Youngstown Sheet and Tube, whichBrown'spersonal inspection found justified.He and hispartner,Carr,therefore decided to replace Brueggeman,2At the hearing, without objection, the caption of the complaint wasamended to add the Association as a party in interest3On March 26, 1974, Respondent moved for correction of the transcriptof testimony in certain respects Inasmuch as the motion is soundly basedand is unopposed,it is hereby granted Other errors also appear in thetranscript,only some of which warrant formal correction to disclose the truemeaning of the relevant material[Errors in the transcript have been notedand corrected ]4Except as specifically indicated,the following recital consists either ofa synthesis of basically consistent testimony or of otherwise uncontrovertedtestimony which I have credited HYDRO-DREDGE ACCESSORY CO.which they did on November 14 with the appointmentof Richard Sexton,the assistant manager.That same afternoon a notice was posted on the bulletinboard informing the employees of the change.Simultaneouslyposted were a notice banning smoking within the plant as wellas other safety rules designed to achieve compliance with aninspection report which had been issued several weeks earlierby the State of Illinois.2.The employees' grievances and Manager Sexton's initialresponseWhen John Becker reported for work on the 14th or 15thhe observed the no-smoking signs and decided to defy theCompany Instead of starting to work, and although he hadgiven up smoking some time previously, he asked his brotherfor a cigarette in the presence of a group of employees andlit it, saying he "just [didn't] agree" with the rule. ForemanGabel approached him and ordered him to put the cigaretteout. Becker refused and blew smoke in Gabel's face. ManagerSexton then came over and said that this was now a plant ruleand that everyone would have to live by it. Becker said hewould put the cigarette out when he was finished with it,which he ultimately did.According to Becker, it was the imposition of the new rulesthat precipitated action on the part of the employees. As hetestified,Q. So you had a number of complaints then the follow-ing Saturday that caused you to not go to work but togather as agroup and write up your grievances and soon, is that right?A. Yes, we did.Q. Were these grievances matters that had arisen overthe period of your employment or were they just recentthings that had just happened in the last day or two?A. There were some that had been building up, butmostly I would say within the last year or within that lastyear they were mostly talked about then.Q. But, were any of the things that you listed as griev-ances on Saturdaymorning thingswhich had just hap-pened in the two or three days before that?A. Well, the one thing was we figured that since thecompany was putting all of these safety restrictions onus, that we would want the shop to be a little more safe,too, and, you know, like say the trolly wheels in that, atone time,one of them fell down, and we figured, well,if they're going to pull hard like this all the time, one ofthem's going to come downagainsooner or later andthat was one of the grievances on account of safety theybrought all of these other safety things in and we wantedto bring up a couple of our grievances.Q. So you're saying to usthat as long as the companyplaced no restrictions on the employees requiring themto observe safety rules you were willing to tolerate theconditions around you, but that assoon asthe companybegan to enforcesomesafety rules on employees, that,at that point you said to the company, we want you totake care of these things.A. Well, that was mostly what it was.143At the end of the night shift on Fridayevening,November16, eight or nine of the employees went to a bar where theydiscussed their working conditions and agreed they shouldorganize the next morning.'The following morning thenight shift punched in as usual (there were 10 of them), andtalked about their grievances and how to better their condi-tions, including the possibility of a strike.6They then in-formed their supervisor, Benedict, and the day-shift foreman,Gabel, who was also there, that they were not going to work.At first the supervisors were incredulous, but when the menassured them they were serious, Gabel said, according toJohn Becker, "You're all going to get fired."' Benedictasked if they wanted Sexton to come down and talk withthem, and they indicated they would. Benedict thereupontelephoned Sexton who arrived promptly. By the time of hisarrival the employees had found cardboard and sticks andhad made up signs calling for improved wages, ventilation,heating, and safety and other working conditions. Meanwhileone of the night-shift employees, Gary Neff, telephoned RayRipplinger and Matthew Yarber to come down to representthe day shift, and they arrived immediately after Sexton.Sexton asked what the problem was, and John Beckerhanded him the list of grievances. Sexton addressed himselfto each, indicating what steps had already been taken toremedy some, what was contemplated as to others, and whichwere not susceptible to resolution.'He promised to try toundertake appropriate correction of the items complained ofwithin 30 days,and the menwent to work at or about 9o'clock.93.Shift in the Company's positionand the ensuingwalkoutFollowing the above events, Sexton talked with Respon-dent's Chicago office, and on Monday, November 19, hecalled all the employees to his office individually, and toldthem that their grievances would take longer to resolve thanhe had thought10 and, according to his own testimony,That what had happened Saturday I didn't feel was theproper way of going about the situation, that things werebeing done, however, a person who was not happy withthe situation had the alternative to quit anytime they feltthey were unhappy."5The night shift works Mondays through Thursdays from 3 to I 1 p in ,Fridays from 3 to 10 p in , and Saturdays from 6 30 a.m to 3 p in , the dayshift works 6 30 a in to 3 p in Mondays through Fridays and does not workSaturdays6 It is normal for the employees to sit around for about 15 minutes untilthe heat builds up7Becker added that the employees just laughed at this.8As to wages, he asked each employee to indicate the amount of raisedesired Every employee gave the same answer, but, according to Gary Neff,itwas 50 cents, while Sexton testified it was 25 cents, and Michael Nefftestified he had requested 25 cents9The employeeswere paidfor the full day10Michael Neff responded by asking why the Company had reneged onits promise of Saturday, to which Sexton admittedly replied that "labor islabor and management is management and that there are certain things thatmanagement must control and things such as wages andhours of overtimethat we should have control as to what thesesalaries shallbe for thesethings "II Sexton rephrased this on cross to "Any employee has the alternativeif they are not happy with the situation, they may punch the clock on thewall and go home." 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDNone of the day-shift employees walked out on the 19th butthey did decide to walk out if they did not receive what theyhad been promised. Sexton asked Ripplinger whether, in theevent of a walkout, he would join it, and Ripplinger repliedhe would be the first one out the door. Ripplinger was stillfinishing up his work when the night shift reported, and asJohn Becker passed him on his way to Sexton's office, Beckertold him he would see him later because "we're walking out.,,Becker announced his leaving to Sexton when Sexton gavehim the alternative. His brother Thomas followed him whenhe learned what John had done, as did most of the night shiftwithout even listening to Sexton's attempt to explain theCompany's position. Those who did not work that night, inaddition to the Beckers, included Robert Lang, Dennis Na-gel,Michael Yarber and Jack Bayers. Gary and MichaelNeff, both of whom said they would stay, were shortlythereafter called in individually and given 20-cent raises."4.The evening of November19 culminatingin violenceBetween 7:30 and 8:30 that evening employee Ripplingerof the day shift came to the plant to ask Sexton why he hadfired the Beckers and Robert Lang, and Sexton replied thatthey had not been fired but had walked out. Ripplingerproposed that Sexton meet with all the employees at theAmerican Legion hall to discuss the entire situation, butSexton declined because "a tavern" was not a good place totalk.However, Sexton suggested that he meet with Ripplin-ger and Becker as spokesmen for the day and night shifts,respectively, and they agreed so to meet the next morning.Ripplinger also raised the subject of a 15-cent wage increasefor himself, which Sexton testified he had refused on prioroccasions but which Ripplinger testified he had been pro-mised 2 months before. At Ripplinger's request Sexton tele-phoned President Brown in Chicago and turned the receiverover to Ripplinger. Ripplinger testified as follows concerningthis conversation:I asked him when I would receive that 15 cent raisethat I was promised, and he told me that it would bedown on this next paycheck that was coming. Then heaskedme about the walkout and told me that wewouldn't accomplish anything with a walkout, we don'thave no union, nothing backing us. I told him we real-ized that but we were going to try to get one in. He saidthat I was just a kid and would never amount to anythingand told me to turn in my resignation. So, I wrote on apiece of paper "I quit" and signed my name to it, andhanded it to Mr. Sexton. Mr. Sexton wouldn't accept it.Then I asked Mr. Brown if he really wanted me to quitand he said, "If you don't change your ways, I do," andI said, "O.K., I'll change" and I handed the phone toMr. Sexton, and I said, "Goodbye," and that was it.Q. Was anything else said before you left?12The only night-shift employees remaining were Dennis Dotson andMichael Sanders Sexton was unable to recall whether Dotson also receiveda raisethat nightA I toldMr. Sexton,I said,"Are you going to acceptmy resignation?"and he said,"No,' and I said,"O.K.,I'llbe back at work tomorrow."According to Sexton, Ripplinger wrote the "I quit" note afterhe had finished talking with Brown and while Sexton wastalking with Brown, and after he hung up he told Ripplingerthat he would not accept the resignation that night and thatthey should discuss the matter in themorning.Ripplinger testified also that Sexton agreed to close theplant down for the rest of the night and told Ripplinger toinform the day-shift employees that there would be no workthe following day (the 20th) because the plant was closed.Sexton's testimony mentioned neither an agreement withRipplingerabout closing the plant nor his asking Ripplingerto notify the employees that the plant would be closed thenext day He testified merely that he decided to close theplant that night because "there was basically nothing muchgetting done," that the only employees left were the Neffs,even Dotson having punched out."Sexton told the Neffs the plant was closing for the remain-der of the evening, they left, and while he was closing up, hetestified,Betty Sanders and James Daab,'° who had heardof the closing, came by to learn what was happening; andTom Yoch, who was apparently due at work then, also ap-peared.While Sexton was explaining the situation to them,Ripplinger returned to the plant, found the door locked, andsaid, "I want tocome in andtalk to my employees," so Sextonasked them if they wanted to talk to Ripplinger then or waittillmorning; they said they would wait, and Sexton toldRipplinger he would not admit him and they would meet thenext morning at 10 o'clock. Ripplinger's version of this wasthat when he left the plant earlier he reported the closing tothe employees at the American Legion15 and had returnedwhen, after trying to make a similar report to Betty Sandersat her home, he had been told she was at the plant; that whenhe got there he saw her, Sexton, Assistant Manager Ewers,Foreman Gabel and "Ray"" in the millroom; and that,when he sought admittance "so [he] could tell Betty," Sexton"told [him] to forget about everything we had talked about."Ripplinger thereupon reported these events to the em-ployees at the Legion who, upset by the news,went en masseto the plant in about six cars."Itwasabout 10 p.m JohnBecker loudly demanded entry. Sexton became frightenedand called the police. Becker, angry at his inability to get in,punched out four or five windows, cutting his hand badlyenough to require hospitaltreatment.The men dispersed ator about 11 to 11:30 on the advice of the police that theyshould getsome representationand change their methods.13 It does not appear what happened to Michael Sanders14Erroneously spelled Dobb in thecomplaint, transcript, and briefs15About five blocks from the plant16 The only Ray identified in the record other than Ripplinger himself wasa unit employee named Ray Rodriquez Gary Neff also testified to seeingthe same individuals when he arrived a little later17They included Dotson, Wagner, Ripplinger, Bayers, Nagel, Mike andMatt Yarber, Gary and Mike Neff, Bob and Fred Lang, and John and TomBecker. HYDRO-DREDGE ACCESSORY CO.1455.Mediation efforts and the meeting of November 20At or about 8:30 the nextmorning(Tuesday, November20) only a few of the employees reported for work. About 10employees met at the Village Hall" where the Chief of Po-lice again criticized their earlier behavior and Ripplinger re-ported about inquiries he had made of the Better BusinessBureau and Legal Aid Society as to their future course ofaction. During the meeting one Killibrew, a Mobil Oil execu-tive living in Smithton, was brought in and advised them tocontact a nearby attorney; a committee consisting of JohnBecker,Ripplinger(suggested at that meeting as the re-presentatives of the night and day shifts, respectively), andemployee Kreher was appointed to accompany Killibrew toconsultwith the attorney that afternoon.19Meanwhile,however, Killibrew went to the plant, informed Sexton thatthe employees wanted to return to work, and asked whetherthe Company would meet with the employees that night.Sexton consulted Brown and they agreed to attend. The em-ployees'families aswell as town officials, including themayor, also attended the meeting that night at the VillageHall.Killibrew presided pursuant to the employees' wishes. Sex-ton announced that John Becker had been fired,20, that Rip-plinger had turned in a written resignation, and that Nagel,Thomas Becker, Robert Lang, and Michael Yarber, who hadleft on the 19th, were no longer considered employed but thatall others were invited back. Killibrew suggested that eachshiftelecta representative to present grievances toSexton,21 adding, according to Sexton's testimony, "that wetry to form some organization similar to that that the otherroller plant in town had."22 Company owners Brown andCarr also addressed the meeting, noting benefits the em-ployees were already receiving and promising improvementswith the erection of a new building. John Becker apologizedfor his conduct, and his father requested an opportunity todiscuss John's situation with management after the meeting.Killibrew, summarizing management's remarks, announcedthat any employee could return to discuss reemployment.This was specifically agreed to by management for JohnBecker in their conversation with his father.6.Reinstatement on November 21Following the meeting Ripplinger went to the plant andrequested reinstatement and his request was granted on a18Also referred to as the fire house or station19 It does not appear that any such meeting was held But a number of theemployeesmet at thefire house that afternoon and discussed both formingtheir own independent union and joining an outside union They also sug-gested a slateof officers in the event they organized their own union Thisslate, approved at a later meeting of all employees,consisted of Ripphngeras vice president, G Neff, secretary, M Neff, treasurer, Kreher and JohnBecker, shop stewards, and (oddly enough) Killibrew as president20 Sexton assigned as reasons Becker's violence at the plant the previousnight, his poor defiance of the no-smoking rule, and his even earlier"attack"on Elizabeth Sanders, the sole evidence of which was Becker's admissionthat he had pinched her arm, patted her "butt," and "kind of nudged upagainst her"until she told him to cease and desist21According to Sexton,who admitted advancing the same suggestionearlier,Killibrew was the only one to make the suggestion that evening.Gary Neff testified that Sexton mentioned it that evening too, with Kill,-brew merely summarizing Sexton's remarks.22The recorddoes not reflect what the latter was likeprobationarybasis.He was told,in responseto hisquestion,that his wage rate would include the 15-cent raise he hadsought. The next morning, John Becker and the others whohad left on the 19th were all told they could return to workon probation, which they did. The- employees continued towork through November 27.7.The signing of authorization cards and the request forrecognition;Sexton's immediate reactionMeanwhile, on Saturday, November 24, 16 of the em-ployees met with Roy Hawkins,a businessrepresentative ofthe Union, pursuant to arrangements made in the late after-noon of November 20, and signed authorization cards. OnNovember 26, the Union wrote to the Company requestingrecognition, and the Company received the request onNovember 27.About 8 a.m. on the 27th, Sexton called Ripplinger into hisoffice and asked "about this union letter he received." Rip-plinger said that more than a third of the employees hadsigned cards and that a petition would be filed for an election.Sexton asked why they tried to get a union in and Ripplingerreplied it was their right. Sexton asked if he thought theUnion would do any good and Ripplinger replied affirma-tively. Sexton said he did not see how the employees could behappy with the Union; that he had worked with unions beforeand did not like the way they worked.About 4:30 or 5 p.m. on the 27th Sexton called JohnBecker into his office and, according to Becker, the followingensued:A. As soon asI came in,Richard asked me, "Why areyou doing this?" and I said to him, "What?" He said,"Why bring the union in this?" and I said, "Well, theseguys,employees wanted to get organized." And thenGifford mentioned something about that in some waysunions are good,in some ways unions are bad, and Ipretty well, you know, agreed with him on that account,and then Richard said, "You guys really got us in amess"and he said if, he mentioned something aboutprofit sharing system and informed me of about, where-abouts I had in the profit sharing thing and he said thatwould be all discontinued if the unioncame in, and Isaid, I understood that, and then he said if we wantedto go union we could just go back up to Chicago and getin a union and we would build rubber rolls up there andcontinue building hoses down at the plant in Smithtonand then he asked me, "Why did you pick out the machi-nist union?", and, I said, "Well, that's the only unionthat wouldconsiderus." Andhe said"Well, you guysaren't considered qualified machinists." And I said,"Well, I know that." And he said that Brown couldn'tafford to pay machinists wages and I didn't say nothingright away after that and then he asked me, "Well, whatdo you guysreally want?" And Isaid,"Well, we mostlywant a contract between the workers and the manage-ment." And he said "Well, what kind of agreement doyou want?" And I said, I brought up the other rubberroll plant in Smithton. I brought up the thing that theyhad theirown union with a newshop, their own shopand he said "Well, do you want something like that?" 146DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd Isaid,"Well, I would be willing to think about it."And then he said, "Well, if you guyswant to gettogether, we got our lawyer, and we would pay for yourlegal advice, and you could pick out whomever youwant,and we would get together and try to work thisout." AndI said,"Well, I would think about it." Andthen he said, later on he said, "Well, I'll keep in touchwith Mr. Killibrew, the mayor, and try to setup a meet-ing for the following night, and we will try to gettogether and discuss a contract or talk it over." And heasked me how I felt about it, and I said, "Well, I wouldbe willing todiscuss itor to think about it, but I wouldhave to talk it over with the other workers, though."Sexton denied having, "in those exact words," said, "John,why are you doing this, why are you bringing in a union, whydid you pick the Machinists Union. You guys are not quali-fiedmachinists." But he admitted asking Becker "why didyou go to the union" rather than "trying to sit down withmanagement and discuss these problems"as "propos[ed] bythe group that had met the other night."8.The discharges on November 28On November 28, starting shortly after the commencementof work, Sexton called each employee into his office andannounced that he was fired for poor production23 butcould reapply for work the next day.24 All who did so reap-ply on the 29th were granted immediate and full reinstate-ment and were paid for the previous day. These consisted ofBruehl, Dotson, Michael and Elizabeth Sanders, Orlet, Ros-cow,Ohlendorf,Yoch,Daab,Mehrmann,andRodriquez.25Evidently Sexton was not consulted about the decision todischarge the employees but merely carried out the order. Hetestified, however, that in his opinion the purpose was "tore-organize the organization,we were trying to get someorganization in here to make this place run like any busi-ness."Asked to identify specific employees whom he hadcriticized for poor production prior to November 28, henamed only Elizabeth Sanders, James Daab, and GaryOh-lendorf (the three people in the mill room, whom he hadcriticized"several times")and Ripplinger, adding that he"suppose[d] maybe at one time [he] had said something tojust practically all of the people about their production."26According to President Brown's direct examination, it was23 Ripplinger's testimony that Sexton also told him at the time that he was"nothing but an instigator"was undemedby Sexton.24 Only two of the eight employees testifying as to such discharges deniedbeing told that they could reapply One of these was Frederick Lang whoalso testified that Sextontold him, "It's not that I don't like your products,it's just that you are terminated from Hydro-Dredge"Icredit Sexton'sdenial of this since I see no reason why Lang wouldhavebeen treateddifferently from the others in respect to the generally stated cause fordischarge.Similarly, I perceive no reasonwhyall of these individuals wouldnot have been treated alike in being accorded the privilege to reapply,particularly in view of the extensionof theprivilege even to John Becker25 Thelast four are erroneously named in paragraph 7B of the complaintas Yack,Dobb, Merkian,and Rocerequery,respectively26 Among the employees testifying without contradiction to never havingbeen criticized for their work was Kreher who had worked at the plant for5 years and was ultimately rehired January22, 1974,without having to filea new application and with a 25-cent raise and a further raise promised soonhis decision to discharge the employees on November 28 andhe explained its basis as follows:A. Up until November the 14th and the dismissal ofMr. Brueggeman,the situation as to actual problemswith departments with the employees, to my knowledge,didn't exist. After this period it was just one incidentafter the other, a daily occurrence, one work interrup-tion after the other. We tried to remedy the situation onan individual basis. We tried to give individual attention.It didn't seem like it was working at all well. It furtherappeared that we had a certain actor [sic], hard core ofpeople who had the idea that they could work at theirpleasure.27They alwaysmade surethat they punchedthe clock so that the evidence of their time was availableand on the record. However, the amount of work theywere giving us was poor,the overall situation to therequirements of management insofar as machinery, thesafety items that were implemented, hats, the wearing ofglasses,all of these conditions.We seemed to be unableto standardize in the plant particularly on one shift andas a result we tried repeatedly as far as I am concerned,repeatedly to cooperate to bring about a satisfactoryconclusion and to get people motivated to a policy thatwe felt would be generally productive for the companyand when we couldn't do this we decided or kickedaround the idea of just firing everybody a long time agoand starting all over again in this manner,selecting thesepeople who we knew had the potential and capability offulfilling the work requirements that we felt they werehired for. This was the basis for the decision.On cross, he testified that Respondent had never fired anyemployee before at Smithton since the plant opened in 1959,but that the mass discharge on November 28 resulted fromthe failure of the employees to change their unsatisfactoryattitude which had prevailed prior to the resumption of workon the 21st. Moreover, he testified, "I personally saw hatsthrown out in the yard, hats that the company had pur-chased, destructed [sic] willfully. I observed personally peo-ple that were running grinding wheels without goggles on."Asked when he had made these observations, he replied, "Iwas at the plant and arrived on November 20th and I person-ally stayed through that week.Itwas during this period."And he replied affirmatively to the specific question as towhether he was "in the plant the entire period of November21 to November 28." Pressed on further cross-examination,however, Brown admitted that he had not been in Smithtonafter the 21st.9.The contract with the AssociationEither November 29 or 30, the employees who had re-turned to work met in the shop and elected ElizabethSanders25as their spokesman to discuss with Brown thesubject of raises that had been promised them in August andto get their terms of employment "down on a piece of paper."27Brown identifiedthe "hard core"as including John and ThomasBecker, Ripplinger,and the Langs.28 Shewas "lead man" in the mill room Shehad notbeen invited toattend, and had not even known about the employees'meeting with Haw-kins onNovember 24 HYDRO-DREDGE ACCESSORY CO.She immediately went in to see him and asked if he woulddraw up a contract. He said he would not but would draw upan outline for one He thereupon drafted a document called"Hydro Dredge Employees Association Wage Contract"containing29 items coveringwages,hours, and other termsand conditions of employment to be effective for 1 year begin-ningDecember 1, 1973. He called Mrs. Sanders into the officeat the start of the lunch hour and asked how it sounded. Shesaid she would have to let the others look at it and he "al-lowed a ten-minute meeting" after lunch "to discuss it." Theymade "quite a few changes," and she brought it back toBrown who agreed to the changes. He then said that "hewantedsomeone elsebesides just me to be speaking for theemployees" and asked whom she would like as co-signers.She indicated they should be good workers, knowledgeableand regular in attendance,and he suggested Dotson andBruehl. So she called them in, asked if they would participate,and they said, "If it was all right with Mr. Brown, it was finewith them, they would be glad to." She and they thereuponsigned it for the employees, and Sexton signed for Respond-ent. Sexton's suggestion later that day that all the employeesalso sign wasaccepted by Mrs. Sanders, and Sexton called in,one at a time,the nine employees then in the plant to addtheir signatures to the document.Thereafter, Brown asked Mrs. Sanders if the employeeswanted an attorney to examine the contract so that if it wasnot "a good thing" Brown could be so advised. She said sheknew an attorney. Brown asked if he would charge a fee, andshe said he probably would but might not because she knewhim.10.Later requests for reinstatementThe employees who did not reapply on November 2929acted on the advice ofBusinessRepresentative Hawkins. Headvised against reapplying because it would mean agreeing toRespondent's conditions and starting out as new employees.However, on January 21, 1974, employee Kreher went to theplant to inquire as to the status of his hospitalization insur-ance and, in the course of his conversation with Sexton, thelatter asked why the employees still out had never come backto work. Kreher answered that he thought they would if theydid not have to fill out new applications and forfeit seniorityand accrued benefits. That evening Sexton called him at homeand invited him to the plant the next morning to discussrehiring. The following morning he agreed to return with awage increase and Sexton authorized him to invite the otheremployees in to discuss their reemployment. Kreher was tostart work at 3 p.m. that day and meanwhile transmitted themessage toseveral of the other employees. They evidentlycommunicated with Hawkins who withdrew his objection totheir return.When Kreher returned at 3 o'clock Sexton saidthere would be one change in their arrangement, to wit, hewould have to file a new application. Upon Kreher's flatrefusal, Sexton asked him to step outside so he could makea phone call. He then called Kreher back in'and said a newapplication would not be required.On January 22, immediately upon getting the information29 They knewwithin the next fewdays thatthose whohad reapplied weretaken back147from Kreher, the Beckers, the Langs, Matthew Yarber, andRipplinger repaired to the plant, and Sexton, expressing sur-prise that so many had come at once, stated he would haveto fit them in and would notify them. Frederick Lang startedthe following day and the others were later told to report onMonday, January 28.By the time of the hearing the only employees not back atwork (apart from Steve Becker who never sought to return)appeared to be four students, including Gary Neff, DennisNagel,Michael Yarber, and Jack Bayers.30Michael Neff,another student, called Sexton on January 24 about goingback to work, Sexton said he needed full-time help, and Neffsaid he would be in the next day to see Sexton. He went tothe plant the next day but Sexton had gone to Chicago, soNeff returned on February 1. Sexton asked if Neff could startwork every day at 3 o'clock, and Neff said he could not.Sexton said he wanted only "fulltime"31 help because if thestudent worked with a partner the latter would have downtime until the student arrived. Neff, however, usually workedalone on a lathe and said so, but Sexton insisted that he wouldhave to work full time.32 Sexton similarly informed Nageland Michael Yarber when they saw him a few days before thestart of theinstant hearing.33President Brown's testimony that Respondent had initiallyfavored the practice of hiring part-time employees but beganto contemplate a change when it replaced its former plantmanager continued as follows:Q. And what conclusions did you reach with respectto whether or not you could continue to operate on anefficient level with the use of part-time employees?A.Well, we hadtoo many and it became most un-workable.Q.Why?A. Because you have one coming to work at one timeand another at another time, it's difficult to have anarrangement where people come to work at almost anytime they feel like they can come to work.Q. All right, why when it had functioned for so manyyears?A. Because there is people standing around waiting,they were doing nothing while waiting for people toarrive and production schedules couldn't be met, gener-ally unworkable.Q. And what is the situation now?A. Our policy is not to have part-time employees.3130 There is no evidence that either Gary Neff or Bayers asked to returnBayers approached Sexton the first day of the instant hearing and said hewanted to talk to Sexton but no such talk appears to have been held as ofthe close of the hearing31On Monday, Wednesday, and Friday, during the school year, Neff hadstarted work at 3:3032Neff talked with Sextonagainon March 6, the day before the com-mencement of the instant hearing, and evidently was then reinstated, ac-cording to Sexton's testimony on March 8 The recorddoesnot show hiscurrent hours but he testified that during this academic year he could reportat 3 on Monday, Wednesday, and Friday but not until 4 30 on Tuesday andThursday33Nagel, prior to his discharge, had started work at 4 o'clock. Yarber notonly started at 4 but, unlike Nagel and Neff who worked till the end of theshift, left at 9.34 Sexton also geared the new requirement for full-time workers to "thefact that the majority of lobs in thisplant are a situationwhere aperson isworking with anotherteammember " 148DECISIONSOF NATIONALLABOR RELATIONS BOARDBrown conceded that the changed policy was not imple-mented until after November 2835 and that even the newpolicy contemplated the consideration of part-timers' ap-plications for reemployment. One part-timer, Michael Sand-ers, a high school student'and son of Elizabeth Sanders, wasreinstated prior to the hearing. His hours are the same asthose worked by Michael Yarber before November 28. Ac-cording to Sexton, Sanders is a sandblaster but his majorduties consist of helping other employees in other occupa-tions because the sandblasting (which involves his workingalone) consumes only a little of his time.B. Analysis1.Section 8(a)(1)a.Events of November 17-20(1) The dischargesAccording to President Brown, Respondent had suffered adeterioration of its product as a result of poor workmanshipat least since the beginning of 1973. He nevertheless testifiedthat until the replacement of ManagerBrueggeman onNovember 14 there were no "actual problems with ... theemployees," but that such problems developed with manage-ment's subsequent insistence upon the implementation of itssafety conditions. Noteworthy in this connection, however, isthe fact that at no time prior to Saturday, November 17, hadany employee ever been fired for any reason, Respondent'stolerance extending even to such open and gross insubordina-tion as that exhibited by John Becker in the smoking incidenton the day of Sexton's accession.But a novel situation arose on November 17. For the firsttime the employees were acting in concert and indeed threat-ening to strike. Sexton managed to avert an immediate walk-out by offering to comply soon with such demands as hedeemed reasonable. By Monday, however, after undergoinga change of heart following discussion of the matter withcompany headquarters in Chicago, he admittedly informedthe employeesin essencethat Respondent did not share theirsense of urgency, and added that if they were "not happy withthe situation [they] had the alternative to quit" or "punch theclock on the wall and go home."Up to this point Respondent committed no wrong cogniza-ble by the Act. But the picture sharply changed the followingevening atthe Village Hall when Sexton announced thatthose employees who had accepted his alternativesuggestionand left he plant on the 19th were no longer consideredemployed. Sexton's own testimony makes clear that the meninvolved wereacting in unison inwalking out, that the walk-out was over their terms and conditions of employment, andthat, as Thomas Becker put it, there was no intention to quitbut only to stay out "until something got settled."In arguing(br., p. 11) that the employees involved were notdischarged but either quit or went on strike, RespondentignoresSexton's announcementof the 20th noted above. The35Respondent also conceded the unilateral institution on November 28of a formal disciplinary system as well as the discontinuance of its practiceof paying up to $15 toward the purchase of safety shoesimport of the announcement is demonstrated by Respon-dent's action, when later relenting, in taking them back "onprobation." And, if Respondent is confining its analysis to theevents of the 19th precisely, it must be observed that thecomplaint alleges these discharges "on or about November19." Earlier in its brief, moreover (p. 2), as well as in itsanswer, Respondent admits discharging the individuals inquestion, contesting only the motive. Since, as noted above,the very nature of the action-discharge for a concerted ces-sation of work over terms of employment and not otherwiseunprotected-establishes the effect proscribed by Section8(a)(1), the violation is clear without regard to motive, al-though I would have no difficulty on these facts in finding apurpose to inhibit concerted action if thatwerenecessary.36Cf.B&P Motor Express Incorporated,171NLRB 1289 (1968).The employees participating in the walkout were John andThomas Becker, Robert Lang, Dennis Nagel, MichaelYarber, and Jack Bayers.37 However, I find no violation inrespect to John Becker whose discharge was the result ofmisconduct on his part unrelated to the walkout. While hisprecipitation of the walkout would doubtless have caused himto suffer the same discharge as the others his violent behaviorthe night of the 19th relieved Respondent of having to faceup to the issue.38Finally, on this phase of the case, I find Ripplinger also tohave been unlawfully discharged on the 20th. His testimonythat Brown ordered him to turn in his resignation duringtheir argument over the walkout on the 19th was uncon-tradicted by Brown. That he was later told that Respondentwas willing to forget the resignation if he "change[d his]ways" does not affect the violation because, first, the condi-tion involved an abstention from protected activity; and se-cond, as Respondent's brief (p. 11) concedes, Respondent"accept[ed]Ripplinger's resignation on the 20th. Respon-dent's contention that the discharge was ineffective becauseit"was withdrawn and he was back at work the nextday"-albeit probationally-applies equally to the otherswho were all back at work the next day. The argument goesto remedy, not to the substance, of the violation.(2) The wageincreasesThe complaint was amended at the hearing, without objec-tion, to add an 8(a)(1) allegation (par. 5G) that Respondent36 Foreman Gabel had told them they were "all going to get fired" whena strike appeared imminent on the 17th Although this statement is neitheralleged nor argued to constitute an independent violation,General Counselproperly relies on it as a factor in establishing the unlawful discharge on the20th37Although Bayers was not named in the complaint, the litigation of thematter was as fully applicable to him as to the others CfBob Bundy, Inc,205 NLRB 336, 33738 1 also find no violation as to Richard Wagner whose inclusion in thegroup named in the complaint is nowhere explained Despite the admissionsin Respondent's answer and at p 2 of its brief that Wagner was a memberof the group discharged at that time, there is no evidence of the reasonthereforHe does not appear to have worked on the night shift and thereis no evidence that he was a party to the walkout However, Respondent errs(br , p 11) in linking Nagel and Michael Yarber to Wagner as employeeswith respect to whose participation in the walkout the record is silent Thereis an abundance of testimony,including Sexton's tying Nagel and Yarber tothe walkout (ir, pp 192, 263, 280-281) HYDRO-DREDGEACCESSORY CO149gave three employees wage raises on or about November 19"in order to discourage their concerted activities." GeneralCounsel, stressing the timing, relies on the evidence of theraisesgiven the Neffs shortly after they had agreed to remainat work when the others walked out on the 19th. Respon-dent's brief is not addressed to this point. I find merit to theGeneral Counsel's contention.One of the principal grievances cited on November 17 hadbeen inadequate wages. If Respondent had deemed the em-ployees entitled to raises it might well have avoided a walkoutaltogether by satisfying this demand instead of indicating onthe 19th that no concessions were then available By precipi-tating the walkout through its firm withholding of a wageincrease, and then immediately granting it to two of the fouremployeesremainingat work, I find Respondent rewardedsaid employees for refraining from the walkout.39 That thiswas indeed Respondent's purpose is further demonstrated, inmy opinion, by the unlikelihood of a valid economic motivefor increases to part-time employees whom Respondent, ac-cording to Brown's testimony, was well on the way to elimi-nating.b.Sexton's conversations on November 27 with Ripplrngerand John BeckerThe credible evidence establishes that immediately uponreceipt of the Union's request for recognition Sexton calledRipplrnger into his office to question him about it and howhe thought the Union would be helpful, and to caution himagainst it; and that shortly after the start of the night shift thesame day Sexton called John Becker in, asked him why theemployees were bringing the Union in and what they reallywanted, stated they were not qualified machinists, that Re-spondent could not afford to pay machinists'wages,and thatRespondent could move part of its operation to Chicago if itwished to go union, and, upon Becker's indication that theemployees might be interestedin havingtheir own shopunion,offered to pay their legal expenses to work some-thing out in that connectionThe foregoing testimony of Ripplinger and John Becker isentirely uncontradicted except insofar as Sexton denied onlyhaving, "in those exact words," said, "John, why are youdoing this, why are you bringingin a union,why did you picktheMachinists Union. You guys are not qualified machi-nists," while admittedly asking Becker, "why did you go tothe union." The only additional challenge to the above tes-timony is Respondent's argument (br., p. 10) that the allegedstatement to Becker that Respondent could move its roll-building operation to Chicago40 is incredible because "Whywould Sexton have talked about going back to Chicago whenthe Company never had a plant in Chicago? Why would theCompany go to Chicago for the purpose of getting a unionup there? Why would Respondent threaten to move only partof its plant?" However, absent a denial of the testimony,39 I make no finding as to Dotson, now presumably hostile to the activistfaction (in view of his return to work and his action as a cosigner of theAssociation contract), who, according to Sexton's testimony, may havereceived a raise too In this connection, the record is silent on MichaelSanders, the fourth night-shift employee to remain at work, who also maybe presumed hostile to the activists40General Counsel's brief apparently inadvertently reads the threatenedremoval as applying to the hose-buildingwhich comes from an otherwise frank and credible witness,the only basis for discrediting it would be its inherent lack ofcredibility. I am unable to find it inherently incredible. Going"back up to Chicago" could well relate to the fact that thecorporate office has always been located there. Going toChicago for the purpose of getting a union there is a distor-tion of the statement Becker attributed to Sexton that theCompany could go to Chicago and get a union there "if[it]wanted to go union." Such a move could well be economi-cally sound if the alternative were unionization at Smithtonwhere the smaller labor force available offered a lesser cer-tainty of help sufficiently competent to compensate for theimproved working conditions the Union might reasonably beexpected to demand. As to why Respondent would threatento move only part of its business I have no ready answer onthis record. But I might suggest that factors such as the sizeof the particular portion of work involved, the nature of themachinery and equipment involved, the location of customersfor that portion, projections of future operations, etc., maywell bear on the question. Suffice it to say that the testimonydoes not carry its own death wound.In agreement with the General Counsel, I find these factsto constitute the following violations of Section8(a)(1).(1) Threatening the removal of work rather than acceptunionization at Smithton-Respondent's sole contention inrespect to this is the alleged lack of credibility which has beentreated above(2) Encouraging Becker in the formation of an "independ-ent" labor organization-the Board has recently held that anemployer's bare suggestion in this area violates the Act.GAFCorporation,195 NLRB 169, 170 (1972). While Respondentcorrectly argues that Becker's own testimony (the sole basisfor the contention in General Counsel's brief) shows thesuggestion emanating from him, it is clear that Sexton didmore than dust welcome it. He affirmatively encouraged it byoffering to pay the necessary legal fees to achieve it. If Re-spondent had in fact paid such fees that conduct wouldclearly have constituted interference in the formation of alabor organization as well as the contribution of financialsupport, all in violation of Section 8(a)(2). Hence the offer topay was necessarily coercive and not merely "naive" as urgedby Respondent (br., p. 10).(3)Coercively interrogating the employees-absent Re-spondent's other violative conduct, the interrogation herewould not, in my opinion, violate the Act. It was confined toprobably the two principal activists both of whom had actedopenly in their organizing work before and after the adventof the Union. They were therefore so known to Respondentand knew they were. Nor did the interrogation seek to iden-tify any other employees or even to ascertain the Union'sstrength.Moreover, as Respondent argues (br., p. 9), Sextonhad reason to wonder about this new development in view ofall the talk only a few days earlier about the employees'selecting a committee to deal with Respondent. Nevertheless,I find Sexton overstepped the bounds because the interroga-tion was inextricably interwoven with Respondent's interestin keeping its employees away from an affiliated labor organi-zation in general and from the Union in particular. Thisfinding rests in part on the 8(a)(1) violations I have already 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound and in part on the 8(a)(2) and(3) violations to whichI now turn.412. Section 8(a)(3)-the November 28 dischargesThe General Counsel made hisprimafaciecase by theevidence of the mass discharges occurring but a day afterRespondent received the Union's request for recognition andRespondent's futile intervening attempts to dissuade the pnn-cipal union supporters from continuing on that course, withno other precipitating cause,and the stated cause-poorproduction-appearing baseless and pretextual.Respondent,apparently belatedly recognizing that the"poor production"charge would not properly be leveled atevery employee,urges(Br., pp.10-11) that the discharges onNovember 28 were but"a tactical maneuver designed toshake the employees out of their lethargy and hopefully tochange their attitude toward their jobs so that they wouldproduce the quality of product which Respondent required."This contention must stand or fall on the testimony of Presi-dent Brown who made the decision to discharge the em-ployees. Respondent's difficulty here stems mainly from theincredibility of Brown's testimony.Assuming the generally poor quality existing prior toNovember 21 persisted,the 1-week period that intervenedprior to the mass discharges hardly seems long enough forBrown to have reasonably expected noticeable improvement.Moreover,in view of the resumption of work following therather serious breakdown only a week earlier,it does not seemlikely that even the utter failure of improvement in that briefperiod would have evoked the drastic penalty of discharge ofthe entire work force on the 28th from an employer thatadmittedly had never discharged an employee before.42 Inany event the asserted basis for the alleged determination ofpoor quality at that time simply did not exist.After firsttestifying that he had been in Smithton throughout the weekin question and personally observed the employees'derelic-tions,Brown admitted that he had not been in Smithton atall during that period.And even his fallback position, thatmanagement in Smithton had "made,in [his opinion], everyeffort"to call the malefactors in and discuss their errors ormisconduct,fails in light of Sexton's inability to identify anyemployees he had criticized other than Ripplinge?9 and thethree employees in the mail room, Elizabeth Sanders, Daab,and Ohlendorf.44Nor was the violation either negated or cured by the factthat the employees were informed at the time of their dis-charges that they could reapply the next day.As in the caseof the earlier discharges,this affects remedy rather than sub-stance.Moreover,the offer was neither one of reinstatementnor even of reemployment but only to consider reemploy-ment.As Brown put it, Respondent had in mind a selectiveprocess, "selecting these people who we knew had the poten-tial and capability of fulfilling the work requirements that we41Contraryto the General Counsel, I find no basis whatever for thecontention that Sexton's references to the employees'lack of machinists'qualifications and to Respondent's inability to pay machinists' wages"threatened Becker with loss of future wage raises" (br., p. 5)42CfK WmBeachMfg Co,inc.,192 NLRB203, 204 (1971)43Whose testimony was undenied that on the occasion of this dischargeSexton called him "nothing but an instigator "44Who, despite repeated criticism of their work, were rehired the follow-ing dayfelt they were hired for. 1141 In these circumstances, Respon-dent's relianceonN.L.R.B. v. Thomas J. Aycock, Jr., d/b/aVita Foods,377 F.2d 81 (C.A. 5, 1967), is misplaced evenassuming that decision to be binding on the Board, for whilea discriminatee must minimize his losses by seeking interimemploymentAycockdoes not require him to accept imposi-tion of a condition at odds with the obligation of the employerwho has wronged him. That adiscriminateewho has volun-tanly accepted less than reinstatement may toll the em-ployer's backpay liability if he thereafter quits "forreasonsunconnected with the discrimination"(id.at 87) does notoblige the employee to accept the lesser job in the first place.The court inAycockitself acknowledged its "approv[al] of thecases holding that a discriminatee's refusal to accept reem-ployment which is less than a reinstatement may not consti-tute willful loss"(ibid.)because such a refusal necessarilyrelates to the discrimination. 463. Section 8(a)(2)I find that Respondent violated Section 8(a)(2) by recog-nizing the Associationdung the pendencyof a real questionconcerning representation raised by the Union's request forrecognition,and thereby giving it unlawful support.MidwestPiping and Supply Co.,63 NLRB 1060.Indeed,as foundhereinafter,not only had the Union raised such a question butRespondent's Section 8(a)(1) and (3) conduct in responsethereto,supra,had rendered a fair election impossible or atleast so unlikely as to have bound Respondent to recognizethe Union.And such obligation necessarily precluded Re-spondent from dealing with any other employee representa-tive or indeed with the employees directly,even at their re-quest.Medo Photo Supply Corp. v. N.L.R.B.,321 U.S. 678,683-684(1944).47I find that Respondent contributed further unlawful sup-port and interfered with the administration of the Associationby its conduct in respect to the contract with theAssociation'41consisting of Brown's drafting the contract,his negotiationswithMrs. Sanders concerning it, its typingby the Company,Brown's decision that Mrs. Sanders'signa-ture should be accompanied by other Association representa-tives and his selection of those representatives, and Sexton'ssuggestion for the additional signatures of the individual em-ployees and his calling them to his office for that purpose.However,and despite other indications of a patronizingattitude such as Brown's adding an extra 10 minutes to thelunch period for the employees to consider the contract '41 1do not deem the evidence sufficient to support a finding of45 This attitude may well have excluded Brown's "hard core" on Novem-ber 29 notwithstanding the later acceptance of at least some of them.46 That those who reapplied may have been accorded full reinstatementdid not affect the rights of those who did not reapply, for even ifthe latterknew that the others had been taken backtheywere in no position to knowthat the original status of such individuals had been completely restored47 Sec 8(a)(2) was not involved in Medobecause the employer there dealtdirectly with the employees and anad hoccommittee48Calling it an "outline"does not change its substance which was theagreed specification of terms and conditions to govern the employment ofRespondent's employees for a given period And, as notedsupra,the docu-ment is entitled,"Hydro Dredge Employees Association Wage Contract"though it covers considerably more than wages49Noted also as background in this connection is Sexton's reference toKillibrew's proposal at the November 20 meeting that "we" try to formsome independent labor organization HYDRO-DREDGE ACCESSORY CO151domination. Formation of the Association, as far as the re-cord shows, was a spontaneous effort by the employees,50and, apart from the interference noted above, the record isbarren of evidence of employer participation in its affairs.4. Section 8(a)(5)As found above, Respondent failed to reply to the Union'sdemand for recognition except by immediately attempting todiscourage the employees' interest in the Union, and, unsuc-cessful in this effort, discharging the employees the followingday.Despite the Union's possession of valid authorizationcards of a majority of the employees in the bargaining unitat the time of its demand, Respondent, under applicableBoard law, did not violate Section 8(a)(5) by such conductunless a fair election was thereby rendered impossible orunlikely.Green Briar Nursing Home, Inc.,201 NLRB 503,503-504 (1973);R & M Electric Supply Co.,200 NLRB 603(1972). I find that it was, and that at that point the rights ofthe employees would have been "better protected by a bar-gaining order"(N.L.R.B. v. Gissel Packing Co.,395 U.S. 575,614-615 (1969)), for the mass discharge "carr[ied] a messagewhich [could] not be lost on employees in the voting group,"particularly such a small unit of young and unsophisticatedpeople.Cf.General Stencils, Inc.,195NLRB 1109, 1112(1972) (dissenting opinion of Chairman Miller, seeminglyapproved in 472 F.2d 170 (C.A. 2, 1972)).The unlikelihood of a fair election has since become evengreater, in my opinion, by virtue of Respondent's recognitionof and negotiation of a contract with the Association, conductindependently violative of Section 8(a)(5) as a breach of itsexclusive obligation to bargain with the Union.Respondent cQncedes (br., p. 15) that if a bargaining orderis appropriate underGissel,Respondent's unilateral institu-tion of a formal disciplinary system, discontinuance of pay-ments for safety shoes, and modification of its policy of em-ploying part-timers all violated Section 8(a)(5). I accordinglyfind these further violations.Conclusions of Law1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Association is a labor organization within the mean-ing of Section 2(5) of the Act4.Respondent has violated Section 8(a)(1) of the Act bydischarging John Becker, Thomas Becker, Robert Lang,Dennis Nagel, Michael Yarber, and Jack Bayers on Novem-ber 19 for engaging in protected concerted activity; grantingwage increases-to Gary and Michael Neff on the same datefor refraining therefrom; and coercively interrogating em-ployees concerning unionization, threatening removal ofwork rather than accept unionization, and encouraging theformation of a labor organization on November 27.5.Respondent has violated Section 8(a)(2) of the Act byinterfering with the administration of the Association andcontributingsupport toit;by recognizing it and negotiatingand entering into a contract with it in the face of the Union'sdemand for recognition and majority status; and by interfer-ing with the designation of the Association's signatories.6.Respondent has violated Section 8(a)(3) of the Act bydischarging its employees on November 28 to discouragetheir union activities.7.Respondent has violated Section 8(a)(5) of the Act byrefusing to bargainwith the Union.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.9.Respondent did not violatethe Act exceptas foundabove.REMEDYIn order to remedy the unfair labor practices found hereinmy recommended Order will require Respondent to ceaseand desist therefrom, and, in view of the number, variety, andseriousness of the violations and the danger of recurrence, tocease and desist from infringing on the Section 7 rights of itsemployees in any other manner. In order to effectuate thepolicies of the Act, my recommended Order will also requireRespondent to offer full reinstatement with backpay to allemployees discharged on November 28 who have not re-ceived both. In accordance with customary requirements,reinstatement shall be to each employee's former job, or, ifthat job no longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or other rights andprivileges. Each employee shall be made whole for any lossof earnings he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of money equalto that which he would have earned from the date of dis-charge to the date of a valid offer of reinstatement, less netearnings during such period, to be computed in the mannerprescribed inF.W. Woolworth Co.,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962). More-over, the recommended Order will require Respondent towithdraw and withhold all recognition from the Associationas the collective-bargaining representative of any of Respon-dent's employees, both until it has complied with the provi-sions of the Order requiring it to bargain with the Union andunless and until the Association has been certified as suchrepresentative by the Board; and to refrain from giving effectto its contract with the Association, without, however, anyabandonment of terms or conditions of employment whichabandonment may work to the detriment of the employees.Finally, and more particularly for the reasons set forth insubsection B,4,supra,entitled "Section 8(a)(5)," my recom-mended Order will require that Respondent bargain collec-tively and in good faith with the Union upon the Union'srequest in the unit alleged in the complaint; and that it dis-continue its unilaterally established policies hereinabovefound violative of the Act.5150General Counsel does not even rely on Sexton's admission of an earliersuggestionalong this line, possibly because of the employee testimony in-dicating that the employees considered such a venture prior to Sexton'ssuggestion.51 I shallnot, however, recommend any specific remedy on this record inrespect to any discipline that may havebeen administeredto Ripplingerunder the new disciplinary system because I understood the specificallega-tion offered near the close of the hearing in that connection to have been 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Upon the foregoing findings of fact and conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER 12Respondent, Hydro-Dredge Accessory Co., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating any of its employees concern-ing their union activities, views, or sympathies.(b) Threatening any of its employees with removal of workto avoid unionization.(c) Encouraging any of its employees to form a labor organ-ization.(d) Granting wage increases to any of its employees as areward for refraining from protected concerted activity.(e) Discharging or otherwise discriminating against any ofits employees for engaging in union or other protected con-certed activity.(f) Interfering with the administration of Hydro-DredgeEmployees Association or any other labor organization, orcontributing financial or other support to it.(g)Giving effect to any contract with Hydro-Dredge Em-ployees Association, except that it shall not abandon anysubstantive terms or conditions of employment embodiedtherein where such abandonment may operate to the detri-mentof the employees.(h) Refusing to bargain collectively and in good faith withDistrict No. 9, International Association of Machinists andAerospaceWorkers,AFL-CIO (hereinafter called theUnion),as the exclusive representative of its employees inthe following appropriate unit:All fulltime and regular parttime production andmaintenance employees and truckdrivers employed atRespondent's Smithton,Illinois,facility, EXCLUDINGalloffice clerical employees, professional employees,guards and supervisors as defined in the Act.(i)Giving effect to any unilateral changes made afterNovember 27 in respect to any terms or conditions of employ-ment.(1) In any other manner interfering with, restraining, orwithdrawn Although the General Counsel phrased his withdrawal in termsof "the 8(a)(3) amendment," that was the only amendment mentioningRipplinger by name, it was precisely the naming of Ripplinger to whichRespondent had objected,and my approval of the withdrawal of the motionto amend referred generally to the "amendment of the complaint regardingMr Ripplmger "51 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Seccoercing its employees in the exercise of their rightsguaran-teed by Section 7 of the National Labor Relations Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer full reinstatement to their former jobs or, if theirjobs no longerexist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges, toallemployees found herein to have been discharged onNovember 28, 1973, and not yet fully reinstated, and makeall its employees whole for any loss of pay suffered by reasonof their discharge in the manner set forth in the section of thisDecision entitled "Remedy."(b)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,as well asall other records necessaryto analyze and compute the amount of backpay due under theterms hereof.(c)Upon request,bargaincollectively and in good faithwith the Union as the exclusive representative of all the em-ployees in the above-describedbargainingunit, and embodyin a signed agreementany understanding reached.(d)Withdraw and withhold all recognition from Hydro-Dredge Employees Association as the collective-bargainingrepresentative of any of Respondent's employees until it hascomplied with the provisions hereof requiring it to bargainwith the Union andunlessand until the Association has beencertified as such representative by the Board.(e) Post at its place of business in Smithton, Illinois, copiesof the attached notice marked "Appendix."53 Copies of saidnotice, on forms provided by theRegionalDirector for Re-gion 14, after being duly signed by an authorized representa-tive of Respondent, shall be posted by Respondentimmedi-ately upon receipt thereof, and bemaintainedby it for 60 daysthereafter, in conspicuous places,includingall places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director, in writing, within 20 daysof the Order, whatstepsRespondenthas takento complyherewith.IT IS FURTHERORDERED that the complaint be dismissed in-sofar asit allegesviolations of the Act not specifically found.102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes53 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "